EXHIBIT 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the references to our firm, in the context in which they appear, and to the references to and the incorporation by reference of our letter dated January 31, 2011, included in the Annual Report on Form 10-K of Pioneer Southwest Energy Partners L.P. (the "Partnership") for the fiscal year ended December31, 2010, as well as in the notes to the financial statements included therein. We also hereby consent to the incorporation by reference of the references to our firm, in the context in which they appear, and to our letter dated January 31, 2011, into the Partnership’s previously filed Registration Statements on Form S-8 (No. 333-150627) and on Form S-3 (No. 333-162566) in accordance with the requirements of the Securities Act of 1933, as amended. . NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ G. Lance Binder G. Lance Binder,P.E. Executive Vice President Dallas, Texas February 24, 2011
